Citation Nr: 0901160	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1961 to 
September 1967.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed June 1992 rating decision (veteran was 
notified on June 26, 1992), the RO denied the veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss on the bases no in-service complaints, 
findings, or treatment for hearing loss in service or for 
many years thereafter and no medical nexus to service.

2.  Evidence submitted subsequent to the June 1992 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss was initially demonstrated years 
after service, and the probative, competent medical evidence 
of record does not demonstrate that the veteran's bilateral 
hearing loss disability is causally related to service.

4.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The RO's June 1992 rating decision is final as to the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2008).


2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

4.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for bilateral hearing loss, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  

With regard to the reopened (bilateral hearing loss) and 
original (tinnitus) claims for service connection, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran, dated in June 2006 and August 2007.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The above letters also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records.  The Board notes 
that the reports of the veteran's clinical entrance and 
separation examinations are of record.  The claims file also 
contains post-service reports of private and VA treatment and 
examination.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board also notes 
that VA medical opinions were obtained and sufficient 
competent medical evidence is of record to make a decision on 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  



Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

New and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in June 1992, the RO denied service connection for 
bilateral hearing loss.  In the December 2006 rating decision 
on appeal, the RO noted that a claim for service connection 
for this disability had been previously denied, it referenced 
the criteria for new and material evidence, and it determined 
that the additional evidence did not constitute new and 
material evidence.  Even though the December 2006 rating 
decision and the June 2007 Statement of the Case indicated 
that the claim had not been reopened, the July 2007 and 
August 2008 Supplemental Statements of the Case appear to 
have reopened the claim as the RO addressed the issue on the 
merits.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for bilateral hearing loss was received in April 
2006.  As such, the amended provision is for application in 
this case and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Historically, a June 1992 rating decision denied the 
veteran's original claim seeking service connection for 
bilateral hearing loss based on no in-service incurrence and 
no medical nexus evidence linking such hearing loss to 
service.  The veteran was notified of the June 1992 rating 
decision via a letter dated June 26, 1992.  The appellant did 
not perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  The Board notes that the claim denied in 
June 1992 and the current claim to reopen are based on the 
same factual basis as they are both claims involving mixed 
bilateral hearing loss.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in June 1992, included the veteran's service 
treatment records.  The report of the veteran's clinical 
entrance examination, dated in July 1961, reveals whispered 
voice and spoken voice test scores of 15/15, bilaterally.  It 
also noted that the veteran's ears were normal.  A graphic 
audiogram, dated September 15, 1961, was not interpreted from 
its graphic format.  Right ear hearing loss was demonstrated 
at 4000 Hertz, of 35 decibels, on examination in January 
1962.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  
Upon separation, the veteran scored 15/15, bilaterally, on 
whispered voice testing as indicated on the August 1967 
report of medical examination.  The evidence at the time of 
the last final denial also included a report of a VA 
audiologic examination, dated in December 1991.  The 
examination report reflects that the veteran reported loss of 
hearing in both ears.  The pertinent diagnosis was decreased 
hearing.  The examination report also noted pure tone 
thresholds for each ear.  These pure tone thresholds 
demonstrated hearing loss sufficient to meet the requirements 
of 38 C.F.R. § 3.385 for a hearing loss disability for VA 
purposes at that time.  

The evidence added to the record subsequent to the last final 
denial, in June 1992, includes the veteran's complete 
personnel records from his active service.  The veteran's 
service personnel records show that he was stationed on the 
USS Northampton and the USS Kitty Hawk and that his 
occupational duties included maintaining and repairing 
dehumidifier machines.  The veteran also submitted a private 
medical record from K.D.T., M.D., dated in March 2007, 
indicating that the veteran's exposure to acoustic trauma in 
service was a contributing factor to his hearing loss.   

The RO denied the veteran's claim in June 1992 because it 
found that there was no evidence that the veteran served in a 
military job that exposed him to acoustic trauma and because 
there was no medical nexus to service.  The Board finds that 
since the June 1992 rating decision, new and material 
evidence has been received to reopen the claim for bilateral 
hearing loss.  In particular, the aforementioned service 
personnel records show that the veteran's military duties 
included working on machines and the March 2007 private 
medical record received by the AOJ provides medical evidence 
of a nexus to service.  The Board finds this evidence is not 
cumulative and redundant because it had not been submitted 
before to agency decision-makers.  Thus, it is new.

As the service personnel records and the March 2007 private 
medical report noted above provide medical evidence of likely 
in-service acoustic trauma consistent with his circumstances 
of service and a medical nexus, they relate to unestablished 
facts necessary to substantiate the claim.  The Board notes 
that the credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2008).  Accordingly, 
the additional evidence is also material.  As new and 
material evidence has been received, the claim for service 
connection for bilateral hearing loss disability is reopened.

Analysis - service connection claims

1.  Bilateral hearing loss

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss 
disability, the claim must be considered in light of all the 
evidence of record, both old and new, de novo.  As noted 
above, the July 2007 and August 2008 supplemental statements 
of the case addressed the issue of service connection for 
hearing loss disability on the merits, de novo.  As such, 
there is no prejudice to the veteran with the Board's 
consideration of the reopened claim, de novo.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, received in April 2006.  The 
veteran has stated that because of his military duties as an 
electrician's mate on aircraft carriers he was exposed to 
noise from planes on the flight and hangar decks as well as 
noise from generators.  Id.; see also Notice of Disagreement, 
received in January 2007.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in June 2008 reported pure tone 
thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Right
60
65
80
90
100
Left
60
55
60
80
90

The June 2008 VA examiner noted that the puretone audiometric 
test results reveal a moderate conductive hearing loss at 250 
through 500 Hz, followed by a moderate-to-severe and 
profound, symmetrically sloping, mixed hearing loss 1,000 
through 8,000 Hz.  It was also noted that the veteran had 
excellent speech recognition, bilaterally.  Based on the 
standard set forth in 38 C.F.R. § 3.385, the record 
establishes current bilateral hearing loss disability for VA 
purposes.  

The report of the veteran's medical examination for 
enlistment into service, dated in July 1961, reflects that 
the veteran had hearing of 15/15, bilaterally, per whispered 
voice and spoken voice testing.  The Board also notes that a 
report of VA audiologic examination, dated in June 2008, 
reflects that the VA examiner stated that puretone audiometry 
at the time of the veteran's induction physical showed a pre-
existing hearing loss at 3,000 Hz in the left ear, upon 
review of the claims file.  However, upon review of the 
claims file, the Board does not find evidence of such 
puretone audiometry at the time of the veteran's induction 
into service.  In any event, the available evidence of record 
shows that the veteran's hearing was 15/15, bilaterally, per 
the whispered voice test, on examination for entrance to 
service.  As there is no evidence of defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or clear and unmistakable 
evidence demonstrating that hearing loss in either ear 
existed before acceptance and enrollment and was not 
aggravated by such service, the Board finds that the 
presumption of soundness attaches as to bilateral hearing 
loss.  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
hearing loss disability was incurred in service as a result 
of exposure to noise trauma from airplanes and working on 
machinery, such as generators.  The veteran's DD Form 214 
indeed does not reflect a military occupational specialty 
(MOS) for the veteran.  The veteran's service personnel 
records do reflect that he, among other things, maintained 
and repaired dehumidifier machines.  The service personnel 
records also reflect that he served aboard the USS 
Northampton and the USS Kitty Hawk.  As previously noted, the 
veteran has stated that he was exposed to loud noise in 
service due to, among other things, airplanes and machines.  
The Board finds the veteran's is competent to report exposure 
to loud noise in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (noting that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events).  In light of the evidence contained in 
the veteran's service personnel records and his competent 
statements regarding exposure to loud noises in service, 
acoustic trauma due to noise exposure in service is conceded 
as such is consistent with the circumstances of the veteran's 
service.  38 U.S.C.A. § 1154(a).  

Although right ear hearing loss was demonstrated at 4000 
Hertz, of 35 decibels, on one occasion in service, in January 
1962, the veteran's service treatment records are otherwise 
entirely negative for any complaint, treatment, or diagnosis 
of hearing loss.  The veteran did not report any complaints 
referable to his ears in the manner now alleged (i.e., 
hearing loss), to include upon separation examination.  
Further, his hearing was reported as 15/15, bilaterally, on 
whispered and spoken voice testing in July 1962, March 1963, 
August 1965 and on separation examination in August 1967.  A 
graphic audiogram, dated September 15, 1961, was not 
interpreted from its graphic format.  See Kelley v. Brown, 7 
Vet.App. 471, 474 (1995) (noting that the Board may not 
interpret graphical representations of audiometric data).

While whispered and spoken voice testing are not reliable 
indicators of the presence or absence of hearing loss, it is 
significant to note that there is also no objective evidence 
of hearing loss during the years immediately following the 
veteran's discharge from active military service.  In fact, 
the evidence of record does not contain any demonstration of 
bilateral ear hearing loss, subsequent to service, until a 
report of private audiological evaluation in January 1990 
reflects a diagnosis of decreased hearing, several decades 
after his discharge from service.  Shortly thereafter, a VA 
audiologic evaluation, dated in December 1991, reflects that 
the veteran had moderate, mixed loss with good speech 
discrimination, bilaterally.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board acknowledges that the veteran subjectively reported 
hearing loss beginning in the 1970s upon private examination 
in March 2007.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran and other lay evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board also has a duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The Board acknowledges that the veteran and 
other lay persons are competent to give evidence about what 
they experienced; for example, the ability to report certain 
symptoms, such as having, or observing the veteran having, 
difficulty hearing.  See, e.g., Layno  v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1337 (noting that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence, and if the Board 
concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence). 

The Board acknowledges a lay statement of record from a 
previous employer of the veteran, dated in July 2006.  In 
this statement, the previous employer indicated that he 
noticed the veteran's hearing was "not good," and that as 
time passed he had to speak loudly and directly to veteran so 
that the veteran could he him.  The veteran also stated in 
his Notice of Disagreement, received in January 2007, that he 
noticed some gradual hearing loss after service.  The Board 
notes that the veteran and other persons are qualified to 
describe the observable symptoms exhibited by the veteran 
over time, subsequent to service.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  The Board finds the veteran's and 
the previous employer's statements are competent to that 
extent.  However, these lay persons are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, little probative weight can be 
assigned to these lay statements regarding continuity of 
symptomatology, as the Board deems such statements to be less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting the lay assertions, in and of itself, does not 
render the lay statements incredible, such absence is for 
consideration in determining credibility.  See, e.g., 
Buchanan, 451 F.3d at 1336 (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  

The Board notes that the probative, competent medical 
evidence of record does not establish that the veteran's 
current bilateral hearing loss disability for VA purposes is 
etiologically related to noise exposure in service.  In June 
2008, a VA examiner (an audiologist), after an audiometric 
evaluation and a review of the veteran's claims file, opined 
that it was "less likely as not" that the veteran's hearing 
loss was caused by or result of his military service.  In 
support of this opinion, the VA examiner noted that there was 
no evidence of reported hearing loss at the time of the 
veteran's separation from service.  The examiner noted that 
although the veteran reported significant noise exposure as 
an electrician in service while aboard two aircraft carriers, 
there was no concurrence of such in the claims file.  
Further, the VA examiner noted that the diagnosis of mixed 
hearing loss signaled that the veteran's current hearing loss 
was not related to his acoustic trauma in service.  The June 
2008 VA examiner acknowledged that an audiometric evaluation 
was not performed at the time of the veteran's separation, 
but the results of the whispered voice test (15/15, 
bilaterally) were noted to be within normal limits.  The VA 
examiner also noted that the whispered voice test was an 
inconclusive tool to determine the integrity of the auditory 
system, particularly the high frequencies which are most and 
initially affected by noise exposure.  The VA examiner also 
noted that the whisper test should not be considered valid 
evidence to the existence or absence of hearing loss.  

Additionally, the record contains a treatment report from 
K.D.T., M.D., dated in March 2007, indicating that the 
veteran had a history of hearing loss beginning in the 1970s.  
It was noted that the veteran was in the military for six 
years and was exposed to noise from jet engines and other 
machinery with no ear protection.  Objectively, Dr. K.D.T. 
noted a February 2007 audiogram, which noted a slight degree 
of low frequency conductive hearing loss as well as 
sensorineural hearing loss of a significant degree.  Also, in 
the March 2007 private treatment report, Dr. K.D.T. noted, 
"[i]t would be unimaginable that the noise exposure incurred 
in the [19]60s on working on an aircraft career (sic) 
[carrier] and being around and exposed to jet engine noise 
would not be a contributing factor to his hearing loss."  
The Board notes that while the February 2007 audiogram 
referenced by Dr. K.D.T. is not of record, the Board finds 
that a remand for such is not necessary as the clinical 
evidence of record already establishes a current bilateral 
hearing loss disability for VA purposes and Dr. K.D.T. 
adequately described the findings of the February 2007 
audiogram in the March 2007 treatment report.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the opinion of the June 2008 VA 
examiner to be more probative than the private opinion, dated 
in March 2007.  The VA examiner (an audiologist) noted that 
veteran's claims file was reviewed and provided a supporting 
rationale for the opinion, as noted above.  See Report of 
June 2008 VA audiologic examination.  In contrast, the March 
2007 private medical record did not indicate that the 
veteran's claims folder was reviewed.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file is an important factor in assessing 
the probative value of a medical opinion).  Importantly, the 
Board finds the March 2007 private examiner's opinion to be 
speculative as it was not supported by a rationale.  Without 
any rationale, the Board finds the March 2007 private 
doctor's opinion to be too speculative to support a grant of 
service connection.  The Board notes that medical evidence 
that is speculative, general or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Additionally, notwithstanding the previously noted 
discrepancy regarding the veteran's hearing at induction, the 
Board finds the reported medical history contained in the 
June 2008 VA examination report is consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status by the June 2008 VA examiner was 
made in view of the veteran's medical history, as required by 
38 C.F.R. §§ 4.1 and 4.2 (2008).  As such, the Board finds 
the June 2008 VA examination report to be adequate and 
probative evidence against the veteran's claim for service 
connection for bilateral hearing loss.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
The veteran stated in his Notice of Disagreement, received in 
January 2007, that he noticed some gradual hearing loss 
within a year after service while working part-time for an 
acquaintance at a gas station.  The Board also acknowledges 
the lay statement, dated in July 2006, noting that the 
veteran had some trouble hearing unless spoken to loudly and 
directly.  While the veteran may have exhibited some 
observable hearing loss after service, the Board finds that 
lay observations are not probative of the degree of the 
veteran's hearing impairment at that time.  As the record 
does not demonstrate that the veteran or the veteran's 
previous employer have the requisite credentials to determine 
the degree of severity of the veteran's hearing loss, the 
Board finds that these lay statements are not competent 
medical evidence.  Here, the first clinical documentation of 
an impaired hearing disability for VA purposes was many years 
after service, to include a VA audiogram, dated in December 
1991.  As such, the Board finds that presumptive service 
connection is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss is related to service, he is not 
competent (as he has not been shown to possess the requisite 
education or training) to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 494-95.  Thus, any statements 
concerning the etiology of his bilateral hearing loss lack 
probative value.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the probative, 
competent evidence of record fails to establish that current 
bilateral hearing loss is related to such incident(s) in 
service.  Accordingly, as the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claim for bilateral hearing loss, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 

2.  Tinnitus

The veteran also contends that service connection is 
warranted for tinnitus.  His contentions are the same as for 
hearing loss noted above.

The Board initially notes that the record contains the report 
of VA audiologic examination, dated in June 2008, reflecting 
that the veteran reported constant tinnitus, bilaterally.  
The Board finds this to be competent lay evidence of a 
current disability.  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

As discussed in the analysis section regarding hearing loss, 
the Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  However, the veteran's 
service treatment records are entirely negative for any 
complaint, treatment, or diagnosis of tinnitus.  Tinnitus was 
not complained of or demonstrated on the enlistment 
examination, dated in July 1961.  As such, the presumption of 
soundness also attaches as to tinnitus.  Additionally, 
tinnitus was not complained of or demonstrated on the 
separation examination, dated in August 1967.

After service, the record does not reflect that the veteran 
complained of tinnitus until he reported that his left ear 
was ringing at a private audio evaluation in January 1990.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, at the earliest, several decades 
have elapsed since the veteran was discharged from active 
service before the first pertinent complaint to a medical 
professional.

The Board finds that the veteran's claim fails because there 
is no competent medical evidence of record demonstrating that 
his current tinnitus is related to service, and that his 
statements as to continuity of symptomatology beginning in 
service are less than credible, when considered in 
conjunction with the record as a whole.  Further, a VA 
examiner opined that the veteran's tinnitus was "less likely 
as not" caused by or the result of the veteran's military 
service.  See Report of June 2008 VA audiologic examination.  
In support of this opinion, the VA examiner noted that the 
veteran did not report tinnitus at the time of his separation 
physical.  The Board also notes that the VA examiner's 
opinion was based on a review of the claims file and 
veteran's pertinent medical history.  Moreover, there is no 
competent clinical evidence of record, VA or private, linking 
the veteran's current tinnitus to service.  As such, the 
Board finds the opinion of the June 2008 VA examiner to be 
very probative evidence against the veteran's tinnitus claim.  
See Prejean, 13 Vet. App. at 448-49 (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first evidence 
of tinnitus was many years after service, to include the 
veteran's report that his tinnitus began in the mid-1970s 
upon VA examination in 2008.  See also Private medical 
record, dated in January 1990 (reflecting that the veteran 
reported ringing in his left ear).  In light of the 
foregoing, the Board finds that presumptive service 
connection is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
tinnitus has been present since service, his statements are 
not supported by objective evidence of record.  While such 
lack of objective evidence does not render his statements 
incredible, such lack of objective evidence is for 
consideration.  Further, the veteran has not been shown to 
possess the requisite education or training to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
any statements concerning the etiology of his tinnitus lack 
probative value.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, there is no competent, 
credible clinical evidence of record relating the veteran's 
current tinnitus to such incident(s) in service.  
Accordingly, as the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for tinnitus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened, and the appeal is 
allowed to this extent.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


